      Case 4:20-cv-01067-BRW-JTK Document 45 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ADAM LANE,
ADC #155843                                                                           PLAINTIFF

                                    4:20CV01067-BRW-JTK

WILLIAM STRAUGHN, et al.                                                          DEFENDANTS

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.     There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       Accordingly, Defendants’ Motion for Partial Summary Judgment on the issue of

exhaustion (Doc. No. 37) is GRANTED.

       Plaintiff’s claims are limited to the March 26, 2020 and April 9, 2020 encounters with

Bennett, and the April 21, 2020 encounter with Kerstein, and do not include allegations relating to

COVID and syphilis.

       Defendant Rechcigl is DISMISSED without prejudice, for failure to exhaust.

       IT IS SO ORDERED this 29th day of March, 2021.




                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE




                                                1
